FILED

UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF coLUMBIA MAR 2 0 2014
c':`,'.‘.’£’é #’.;f'lfé’%‘.;'§;‘; E;"‘B§'.'.‘.‘Fl§.’a
DAvoNTA MELVIN RoWLAND, j
Plaintiff, §
v. § Civil Action No. !§¢"’ 0

SUPERIoR CoURT BUILDING B, §
Defendant. §

)

MEMoRANDUM oPINIoN

According to the plaintiff, a judge of the Superior Court of the District of Columbia has
"come[] up with some sort of inappropriate, unconstitutional, self-satisfactory reason to dismiss
three very vital civil rights civil suits filed by [the plaintiff]." Compl. at l. The judge, the
plaintiff contends, "is proven not to be competent," and has "no business even being able to
review sensitive case detail." Id. The plaintiff demands that any lawsuit she files in the Superior
Court be immediately removed to this federal district court. Ia'. In addition, the plaintiff
demands an award totaling $20,038,006,000,000.00. Id. The Court will grant the plaintiffs

application to proceed in forma pauperis and will dismiss the complaint in its entirety.

The judge enjoys absolute immunity from liability for damages for acts committed within
her judicial jurisdiction. See Mz`rales v. Waco, 502 U.S. 9 (1991); Forrester v. White, 484 U.S.
219 (1988); Bradley v. Fisher, 13 Wall. 335, 20 L.Ed. 646 (1872). Insofar as the plaintiff asks
this Court to review or overturn any decision of a Superior Court judge, the request must be
denied. This Court has no authority to review or reverse the decisions of a Superior Court judge,

or to direct the activities of that court. See, e.g., Mooreman v. U.S. Bank, N.A., No. l0-l2l9,

2010 WL 2884661, at *1 (D.D.C. July l0, 2010); Fleming v. Um'ted States, 847 F. Supp. 170,

172 (D.D.C. 1994), ajf’d, 1994 WL 474995 (D.C. Cir. 1994), cert. denied, 513 U.S. 1150 (1995).

An Order consistent with this Memorandum Opinion is issued separately.

DATE= »Z/;L%#  @* §M*"@‘)K,

United States District Judge